216 U.S. 122 (1910)
ATLANTIC COAST LINE RAILROAD COMPANY
v.
MAZURSKY.
SOUTHERN EXPRESS COMPANY
v.
McTEER.
ATLANTIC COAST LINE RAILROAD COMPANY
v.
CHARLES.
SAME
v.
VON LEHE.
SAME
v.
SAME.
Nos. 58, 59, 60, 61, 62.
Supreme Court of United States.
Argued December 9, 1909.
Decided February 21, 1910.
ERROR TO THE SUPREME COURT OF THE STATE OF SOUTH CAROLINA.
*125 Mr. Frederic D. McKenney, with whom Mr. P.A. Willcox, Mr. F.L. Willcox and Mr. Henry E. Davis were on the brief, for plaintiff in error.
Mr. J. Fraser Lyon, Attorney General of the State of South Carolina, with whom was Mr. W.H. Townsend, submitted, at the suggestion of the court, a brief in support of the constitutionality of the statute involved as applied in these cases.
There was no appearance or briefs filed for any of the defendants in error.
*129 MR. CHIEF JUSTICE FULLER, after making the foregoing statement, delivered the opinion of the court.
In No. 60, Atlantic Coast Line R.R. Co. v. Charles, which was assumed by the Supreme Court of South Carolina to settle all the others and to have been made the basis for the judgment of that court in all the cases, the state court found, as matter of fact, "the evidence showed that defendant was in possession of the goods lost," and held as matter of law "that the statute in question, as it affects carriers doing business in this State who fail and refuse to adjust and pay the loss of or damage to goods while in their possession, is no unlawful interference with interstate commerce, even as applied to an interstate shipment."
It is thus apparent that the statute is construed by the court as only concerning property lost or damaged while in the possession of a carrier in the State of South Carolina.
It is this conclusion of law that the plaintiff in error asks this court to review.
In Venning v. Atlantic Coast Line R.R. Co., 78 S.C. 42, 55, it was expressly decided that the act did not apply to claims *130 for loss of property which never came into the possession of the defendant. In that case the state Supreme Court considered an act of May, 1903, and held it, for the reason given, to be unconstitutional, not as obnoxious to the Fourteenth Amendment of the Constitution of the United States and the constitution of South Carolina, but as amounting to an illegal attempt to regulate interstate commerce. And that "on principle, as well as under the authority of Central R.R. Co. v. Murphey, 196 U.S. 194, it is impossible to avoid the conclusion that the act of May, 1903, here under consideration, is unconstitutional." And further, that it was evident from the complaint that the action was intended to rest on the invalidity under the act of May, 1903, of such a contract as § 1710 contemplates, and that therefore that section could have no application.
The court then considered the act of February 23, 1903, and said (78 S.C. 55):
"The section of main importance here is the second, which provides for the recovery for loss of or damage to freight; and penalties for failure to adjust and pay such loss or damage within a certain time. The question vital to this case is whether the statute can be construed to impose upon one connecting carrier, liability for the default of another, unless such carrier obtains and gives the information, or uses due diligence to obtain it, as provided in § 1710 of the Civil Code. We do not think it can be so construed.
"The main enactment as to the recovery of damages and penalties thus begins in section 2: `That every claim for loss of or damage to property while in the possession of such common carrier shall be adjusted and paid within forty days,' &c. The words we have italicized clearly limit the loss and damage which a carrier is required to adjust and pay for to that which befalls while the goods are in the possession of such carrier, and excludes the idea of liability for loss or damage to the goods while in the possession of another carrier.
"It is true there is a proviso at the end of this section `that *131 no common carrier shall be liable under this act for property which never came into its possession, if it complies with the provisions of section 1710, vol. I, of the Code of Laws of South Carolina, 1902.' But as the body of the act does not make the carrier liable at all `for goods which never came into its possession;' a proviso which exempts from liability for loss of or damage to such goods on certain conditions can have no effect. The act imposes no liability to which the exemption can be applied.
"The rule is that all parts of a statute, including provisos, are to be construed together, and effect given if possible to all. But it is contrary to reason as well as authority to extend by implication a proviso to cover that which is opposed to the express language of the main enactment. Southgate v. Goldthwaite, 1 Bail. 367; United States v. Dickson, 15 Pet. 141; The Irresistible, 7 Wheat. 551; 26 Am. & Eng. Enc. 681; Endlich on Statutes, sees. 184, 185. The fact that the statute is penal adds force to this conclusion. We are of the opinion that the proviso of section 2 has no effect, and the act only imposes penalties upon the carrier for failing to adjust claims for loss occurring while the goods are in its own possession.
"It follows, the plaintiff in this case cannot sustain his recovery on the ground that the defendant was liable under the act of February, 1903, for goods lost by a connecting carrier, because it failed to obtain and give information of the kind required in cases falling under that act, or to use due diligence to obtain such information.
"The penalty act of February will apply to the case, if the finding on the new trial should be, that the loss occurred on the defendant's road, but not otherwise. It is attacked as unconstitutional under the interstate commerce clause of the Constitution of the United States. That question is discussed and decided against the defendant's contention in Charles v. A.C.L.R.R. Co., ante, 36."
In Charles v. Railroad Company, 78 S.C. 36, the action was brought in a magistrate's court to recover the value of four *132 sacks of rice, alleged to have been shipped from New Orleans, Louisiana, by Martin J. Wynne to the plaintiff at Timmonsville, South Carolina and to have been lost while in the possession of the defendant carrier, and also to recover fifty dollars' penalty for failure to adjust and pay the claim within ninety days, as prescribed by the act of February 23, 1903. The magistrate gave judgment against defendant for the amount claimed, and that judgment, on appeal, was affirmed by the Circuit Court, and then again by the Supreme Court of the State in this case. The Supreme Court held that the last proviso of the second section of the act of February, 1903, had no application to carriers into whose possession the goods had come, and referred to the opinion of the court in Seegers v. Railway, 73 S.C. 71, 73, where it was said: "The duty to make prompt settlement for loss or damage to goods is but an incident of the duty to transport and deliver safely and with reasonable diligence. The statute in question was designed to effectuate an important public purpose, viz., to compel the common carrier to perform with reasonable diligence the duty which peculiarly appertains to his business as a carrier of freight. The penalty is but a means to that end." And see same case, 207 U.S. 73.
The Supreme Court, after making that quotation, thus proceeded (78 S.C. 41):
"While it is not easy to define the exact limits of the operation of state laws as affecting interstate commerce, we have no hesitation in saying that the statute in question, as it affects carriers doing business in this State, who fail or refuse to adjust and pay the loss of or damage to goods while in their possession, is no unlawful interference with interstate commerce, even as applied to an interstate shipment. The penalty imposed is for a delict of duty appertaining to the business of a common carrier, and in so far as it may affect interstate commerce, it is an aid thereto by its tendency to promote safe and prompt delivery of goods, or its legal equivalent  prompt settlement of proper claim for damages. No penalty can attach *133 except upon the establishment in a court of a default of duty imposed by statute. The statute does not attempt to regulate interstate commerce and imposes no tax or burden thereon. It is supported by the general principle declared in Sherlock v. Alling, 93 U.S. 89, 104, and enforced in Smith v. Alabama, 124 U.S. 465, and Nashville &c. R.R. v. Alabama, 128 U.S. 96, that state legislation `relating to the rights, duties and liabilities of citizens, and only indirectly and remotely affecting the operations of commerce is of obligatory force upon citizens within the territorial jurisdiction, whether on land or water, or engaged in commerce, foreign or interstate, or in any other pursuit.'"
In the case of Western Union Telegraph Co. v. James, 162 U.S. 650, a statute of Georgia requiring telegraph companies to transmit and deliver dispatches with impartiality, good faith and diligence, under penalty of $100 in each case, in the absence of legislation by Congress on the subject, was held not to be an unwarrantable interference with interstate commerce as to messages without the State, and Mr. Justice Peckham, delivering the opinion of the court, said, p. 660:
"The statute in question is of a nature that is in aid of the performance of a duty of the company that would exist in the absence of any such statute, and it is in nowise obstructive of its duty as a telegraph company. It imposes a penalty for the purpose of enforcing this general duty of the company. The direction that the delivery of the message shall be made with impartiality and in good faith and with due diligence is not an addition to the duty which it would owe in the absence of such a statute. Can it be said that the imposition of a penalty for the violation of a duty which the company owed by the general law of the land is a regulation of or an obstruction to interstate commerce within the meaning of that clause of the Federal Constitution under discussion? We think not."
And see Chicago, Milwaukee & St. Paul Ry. Co. v. Solan, 169 U.S. 133, 137; Pennsylvania R.R. Co. v. Hughes, 191 U.S. 477, 491; Missouri Pacific Ry. Co. v. Larabee Flour Mills Co., *134 211 U.S. 612, 624. The present cases fall within the rules there laid down, and Central of Georgia Ry. Co. v. Murphey, 196 U.S. 194; Houston & Texas Central R.R. Co. v. Mayes, 201 U.S. 321; and McNeill v. Southern Ry. Co., 202 U.S. 543, cited to the contrary, are really not in conflict therewith.
Judgments affirmed.